DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing filed 8-23-22 (Figure 2) has been accepted by the examiner. The drawing filed 7-2-20 (Figure 1) has been accepted by the examiner.

Claim Interpretation 35 U.S.C. 112(f)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Dosing Mechanism in claims 1, 2, 3, 10, 11, 15, and 19: 
The instant specification defines that the “Dosing Mechanism” may include: flow control valves, blend valves, fixed orifices, venture meters, metering pumps, piston valves and micro-dosers (see paragraph [0040]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, (First Paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 11, lines 9-12, recites: 
“a first dosing mechanism receiving one of the first ionized stream or second ionized streams and configured to provide a metered amount of fluid from the one of the first ionized stream and second ionized stream, wherein the metered amount of fluid is mixed with the other of the first ionized stream and second ionized stream.”
Specifically, claim 12 recites: 
“… Controlling mixing of the metered amount of fluid from the one of the first ionized stream and second ionized stream …”
Specifically, claim 15 recites: 
“a third reaction vessel receiving a first portion of an output from the one of the first ionized stream and second ionized stream …”
Specifically, claim 16 recites: 
“a controller for controlling mixing of the metered amounts of the one of the first ionized stream and second ionized stream and the third ionized stream …”
Support for the identified subject matter (underlined in the above citations) cannot be located in the Applicants originally filed instant application or Applicants originally filed parent application (US 15/593,065). Specifically, Applicants do not describe that the first dosing mechanism is configured to receive the first ionized stream and provide a metered amount of the first ionized stream such that it is mixed with the first ionized stream and second ionized stream. The first dosing mechanism, as supported by Applicants specification and drawings occurs after the second reaction vessel. The first ionized stream is a product of the first reaction vessel and the first ionized stream is not received by the first dosing mechanism. 
Claims 13-14 and 17-18 are rejected as being dependent on rejected claim 11.


Claim Rejections - 35 USC § 112 (Second Paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
On lines 5-6, “the first reaction vessel including a first ionic species ... “ suggests the vessel itself is made of the ionic species. It is suggested the language be amended to convey that the ionic species is contained in the reaction vessel. Note that “comprising” and “including” have the same meaning.
On lines 6-7, “the second reaction vessel including a second ionic species ... “ suggests the vessel itself is made of the ionic species. It is suggested the language be amended to convey that the ionic species is contained in the reaction vessel. Note that “comprising” and “including” have the same meaning.
Claims 2-4, 10 is rejected as being dependent on rejected claim 1.
Regarding claim 5: 
The language “first, second, and third ionic species are selected from the group consisting of a species having” is an improper Markush group. Specifically, use of the transitional term “having” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” and “having” is indefinite and a Markush group using “having” and “species” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). The terms “having” and “species” interpreted in light of the specification are open-ended and do not exclude additional elements. 
To overcome the rejection, the following language is suggested: “wherein the first, second and third ionic species are selected from the group consisting of a magnesium ion, a calcium ion, a bicarbonate ion, and a carbonate ion.”
Regarding claim 6: 
Note that claim 6 was previously rejected as being an improper Markush group. The change in dependency of claim 6 to claim 3 introduces a new Markush issue in that claim 6, as depending from claim 3, is an improper Markush group. Specifically, at lines 1-2, the language “a species having” is an improper Markush group. Specifically, use of the transitional term “having” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “comprising” and “having” is indefinite and a Markush group using “having” and “species” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). The terms “having” and “species” interpreted in light of the specification are open-ended and do not exclude additional elements. 
To overcome the rejection, the following language is suggested: “wherein the first, second and third ionic species are selected from the group consisting of a calcium ion, a magnesium ion, and a bicarbonate ion.”
Regarding claim 7: 
At line 2, the amended claim language “selected from … and a species having” is improper because the limitation improperly broadens the Markush language with the use of the transitional term “having” (see Fourth Paragraph rejection). The terms “having” and “species” interpreted in light of the specification are open-ended and do not exclude additional elements.
To overcome the rejection, the following language is suggested: “wherein the first, second and third ionic species are selected from the group consisting of calcium carbonate, magnesium sulfate, and a bicarbonate ion.”

Regarding claim 8: 
At line 1, the amended claim language “the first ionic species contains” is improper because the limitation improperly broadens the Markush language with the use of the transitional term “contains” (see Fourth Paragraph rejection). The traditional term “contains” is open-ended language and does not exclude additional elements.
To overcome the rejection, the following language is suggested: “wherein the first ionic species is calcium carbonate, the second ionic species is magnesium sulfate, and the third ionic species is a bicarbonate ion.”
Claim 9 is rejected as being dependent on rejected claim 8.
Regarding claim 13:
At lines 1-3, the language “selected from the group consisting of a species having a magnesium ion, a species having a calcium ion, a species having a bicarbonate ion, and a species having a carbonate ion” is an improper Markush group. Specifically, use of the transitional term “having” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “having” is indefinite and a Markush group using “having” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). The terms “having” and “species” interpreted in light of the specification are open-ended and do not exclude additional elements.
To overcome the rejection, the following language is suggested: “wherein the first and second ionic species are selected from the group consisting of a magnesium ion, a calcium ion, a bicarbonate ion, and a carbonate ion.”
Regarding claim 14: 
At lines 1-2, the amended claim language “at least one of the first and second ionic species contains calcium carbonate” is improper because the limitation improperly broadens the claimed Markush group from which it depends (see Fourth Paragraph rejection). Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “comprising.”  
To overcome the rejection, the following language is suggested: “wherein at least one of the first and second ionic species is calcium carbonate.”
Regarding claim 17: 
At lines 1-3, “the first, second and third ionic species are selected from the group consisting of a species having a magnesium ion, a species having a calcium ion, a species having a biocarbonate ion, and a species having a carbonate ion” is an improper Markush group. Specifically, use of the transitional term “having” does not exclude additional elements. The transitional term “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “having” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).
To overcome the rejection, the following language is suggested: “wherein the first, second and third ionic species are selected from the group consisting of a magnesium ion, a calcium ion, a bicarbonate ion, and a carbonate ion.”
Regarding claim 18: 
At lines 1-3, the amended claim language: “the first ionic species contains calcium carbonate, the second ionic species contains magnesium sulfate, and the third ionic species contains a bicarbonate ion” is improper because the limitation improperly broadens the claimed Markush group from which it depends (see Fourth Paragraph rejection). Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “contains.”
To overcome the rejection, the following language is suggested: “wherein the first ionic species is calcium carbonate, the second ionic species is magnesium sulfate, and the third ionic species is bicarbonate ion.”
Regarding claim 20: 
At lines 1-3, the language:  “the first, second, and third ionic species are selected from the group consisting of a species having” is improper because the limitation improperly broadens the claimed Markush group from which it depends (see Fourth Paragraph rejection). Specifically, the limitation improperly broadens the Markush language with the use of the transitional term “having.” Specifically, use of the transitional term “having” does not exclude additional elements. The transitional language “consisting of” closes the claim to inclusion of other materials. Markush language using “consisting of” and “having” is indefinite and a Markush group using “comprising” language is improper. Thus, the scope of the claim cannot be determined. See MPEP 2117, Markush Claims. See also, MPEP 2111.03 II, stating in part: A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). The terms “having” and “species” interpreted in light of the specification are open-ended and do not exclude additional elements.
To overcome the rejection, the following language is suggested: wherein the first, second and third ionic species are selected from the group consisting of a magnesium ion, a calcium ion, a bicarbonate ion, and a carbonate ion.

Claim Rejections - 35 USC § 112 (Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 8, 14, 18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the amended claim language used to correct the Markush language in the rejected claims includes terms that improperly broaden the Markush groups. For example, the use of the transitional terms “having” and “contains” and “species” are open-ended and do not exclude additional elements as recited in the Markush groups. The examiner has included language to overcome the 112(b) rejections and to properly limit the claims that include dependent Markush groups (see each claim rejection for specific wording). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being unpatentable by Felber et al. (EP 2-898-782 A1).
Claim 1:
Regarding the limitation: A system for producing an ionized water product, Felber discloses an apparatus for conditioning an aqueous liquid such as water. Felber discloses an ion exchange treatment section (3) that exchanges hydrogen ion for cation in the liquid of the first treatment sub-flow (a system for producing an ionized water product) (see Abstract; paragraph [0001]). 
Regarding the limitation: a first fluid line carrying source water from a water supply, Felber discloses a first fluid line (1) for receiving a flow of liquid to be treated from a water main (a first fluid line carrying a source of water from a water supply) (see paragraph [0071]).
Regarding the limitation: a first valve designed to split the source of water into at least first and second streams, Felber discloses the inlet (1) is connected to a variable ratio flow divider (2) (a first valve) which splits source water into a first flow of liquid which is split into three streams (sub-flow stream (3), sub-flow stream (4), sub-flow stream (5)); and a by-pass flow of liquid (stream (6)) (source water split into at least first and second streams) (see paragraph [0071]; Figure 1).
Regarding the limitation: a first reaction vessel receiving the first stream, the first reaction vessel including a first ionic species to be introduced into the first stream to from a first ionized stream, Felber discloses the first flow of liquid is distributed over a first liquid treatment section (3) (first reaction vessel receiving the first stream), a second liquid treatment section (4), and a third liquid treatment section (5). Each section contains a liquid treatment medium including at least one ion exchange material. In a particular embodiment, the liquid treatment sections contain liquid treatment medium of different compositions. Hydrogen ion is exchanged for cations in the liquid of the sub-flow passing through the first liquid treatment section (3) (first reaction vessel comprising a first ionic species to be introduced into the first stream forming a first ionized stream) (see paragraphs [0072] – [0075]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: a second reaction vessel receiving the second stream, the second reaction vessel including a second ionic species to be introduced to the second stream to form a second ionized stream, Felber discloses a second liquid section (4) (second reaction vessel) receives stream (4) (receiving second steam) which passes through a liquid treatment medium (second ionic species) for releasing potassium into the water (introduced into second stream (4)) brought into contact with the medium (forming a second ionized stream) (see paragraph [0076]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: the first and second ionic species are different, Felber discloses the treatment sections include ionic species that are different (first and second ionic species are different). For reaction vessel (3) – a weakly acidic ionic exchange resin in the hydrogen form (see paragraph [0075]). For reaction vessel (4) – a weakly acidic cation exchange resin in the potassium form (see paragraph [0076]). The liquid treatment sections may contain a liquid treatment media of different composition (see paragraph [0074]).
Regarding the limitation: a first dosing mechanism receiving the second ionized stream from the second reaction vessel and configured to provide a metered amount of fluid from the second reaction vessel, Felber discloses a treatment section (7) (first dosing mechanism) receiving sub-flows from the first, second, and third treatment sections (3), (4), and (5) (receives second ionized stream from second reaction vessel). The product streams of the treatment sections are blended with each other at section (7) (receiving and mixes a third stream from the second reaction vessel (4)) for transfer to appliance (8) (see paragraph [0080]). Section (7) provides to appliance (8) a conditioned liquid (dosing mechanism configured to provide a metered amount of fluid from the second reaction vessel) The stream received from the treatment section (4) (second reaction vessel) is mixed/blended with the other streams in the treatment section (7) and thus a portion (metered amount) of the stream from treatment section (4) is transferred to appliance (8) (see paragraph [0081] – [0082]).
Additionally, the claimed dosing mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (dispensed) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Felber includes among its structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second ionized stream). Accordingly, structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 
Claim 11
Regarding the limitation: A system for producing an ionized water product, Felber discloses an apparatus for conditioning an aqueous liquid such as water. Felber discloses an ion exchange treatment section (3) that exchanges hydrogen ion for cation in the liquid of the first treatment sub-flow (a system for producing an ionized water product) (see Abstract; paragraph [0001]). 
Regarding the limitation: a first fluid line carrying source water from a water supply to a first valve, Felber discloses a first line (1) for receiving a flow of liquid to be treated from a water main to a variable ratio flow divider (2) (first valve) (a first line carrying a source of water from a water supply to a first valve) (see paragraph [0071]). 
Regarding the limitation: the first valve is configured to split the water source into at least a first stream and a second stream, Felber discloses the inlet (1) is connected to a variable ratio flow divider (2) (first valve) which splits the water source  into multiple streams (sub-flow stream (3), sub-flow stream (4), sub-flow stream (5)); and a by-pass flow of liquid (stream (6)) (first valve configured to split the source water into at least first and second streams) (see paragraph [0071]; Figure 1).
Regarding the limitation: a first reaction vessel receiving the first stream, the first reaction vessel including a first ionic species to be introduced to the first stream to form a first ionized stream, Felber discloses the first flow of liquid is distributed over a first liquid treatment section (3) (first reaction vessel receiving the first stream), a second liquid treatment section (4), and a third liquid treatment section (5). Each section contains a liquid treatment medium including at least one ion exchange material. In a particular embodiment, the liquid treatment sections contain liquid treatment medium of different compositions. Hydrogen is exchanged for cations in the liquid of the sub-flow passing through the first liquid treatment section (3) (first reaction vessel comprising a first ionic species and first stream passing through the first liquid treatment section (3); the first reaction vessel comprising a first ionic species to be introduced into the first stream (3) forming a first ionized stream) (see paragraph [0072] – [0075]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: a second reaction vessel receiving the second stream, the second reaction vessel including a second ionic species to be introduced to the second stream to form a second ionized stream, Felber discloses a second liquid treatment section (4) (second reaction vessel) receives sub-flow stream (4) (second stream) which passes through a liquid treatment medium for releasing potassium (second ionic species) into the second water stream (introduced into second stream (4)) which is brought into contact with the medium to exchange ions (forms second ionized stream) (see paragraphs [0074] - [0080]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel.
Regarding the limitation: the first and second ionic species are different, Felber discloses the treatment sections include ionic species that are different (first and second ionic species are different). For reaction vessel (3) – a weakly acidic cation exchange resin in the hydrogen form (see paragraph [0075]). For reaction vessel (4) – a weakly acidic cation exchange resin in the potassium form (see paragraph [0074] – [0080]). The liquid treatment sections may contain a liquid treatment media of different composition (see paragraph [0074] – [0080]).
Regarding the limitation: a first dosing mechanism receiving one of the first ionized stream and the second ionized stream and configured to provide a metered amount of fluid from the one of the first ionized stream and second ionized stream, the metered amount of fluid is mixed with the other of the first ionized stream and second ionized stream, Felber discloses a treatment section (7) (first dosing mechanism) receiving sub-flows from the first, second, and third treatment sections (3), (4), (5) (a first dosing mechanism receiving one of the first ionized stream and second ionized stream). The product streams of the treatment sections are blended with each other at section (7) (mixed with the other of the first ionized stream and second ionized streams) (blends together product streams from treatment sections) (see paragraph [0080]). From section (7) (first dosing mechanism), the blended stream, which includes a blend of the first and second ionized streams, is transferred (metered) to appliance (8). A portion of each sub-flow ionized stream of the treatment sections (first and second reaction vessels) is transported (a metered amount) to appliance (8) as a conditioned liquid (dosing mechanism configured to provide a metered amount of fluid from the ionized stream of the second reaction vessel) (see paragraph [0081] – [0082]).
It is noted that the claimed “first dosing mechanism receiving the first ionized stream” is rejected under 112, First Paragraph, as support for the claimed subject matter cannot be located in the Applicants originally filed instant application or Applicants originally filed parent application (US 15/593,065). For purposes of examination, treatment section (7) (the first dosing mechanism) is interpreted to transport a portion (metered amount) of the blended first and second ionized streams from the treatment section (7) (dosing mechanism) to appliance (8).
Additionally, the claimed dosing mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Felber include among the structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second ionized stream). Accordingly, the structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 

Claims 19-20 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being unpatentable by Vuong (US Patent: Publication: 2003/0205526).
Claim 19:
Regarding the limitation: A system for producing an ionized water product, Vuong discloses a method and apparatus directed to seawater desalination (a system) (see paragraph [0016]). Vuong discloses a feed tank (515) from which seawater is drawn using a first pump (525) (see Figure 5; paragraph [0060]). Vuong discloses that the salinity of the diluted seawater product is 2.9% (producing an ionized water product) (see paragraph [0075]). 
Regarding the limitation:  a first fluid line carrying source water in fluid communication with a first valve that directs the source water into first and second streams, Vuong discloses a feed tank (515) from which seawater (source water) is drawn using a first pump (525) (first valve in fluid communication with source water) and directed through conduit (520) (first fluid line carrying source water) (see Figure 5; paragraph [0060]). The pump (525) (valve) directs the seawater (source water) into the first stream (530A) and second stream (530C) (valve directs source water into first and second streams) (see paragraph [0060]; Figure 5). 
Regarding the limitation: a first reaction vessel in fluid communication with the first stream, Vuong discloses First Stage Membrane (FSM) (535A) (first reaction vessel) in fluid communication with the first stream (530A) (see Figure 5; paragraph ([0060]). 
Regarding the limitation: a second reaction vessel in fluid communication with the second stream, Vuong discloses First Stage Membrane (FSM) (535C) (second reaction vessel) in fluid communication with the second stream (530C) (see Figure 5; paragraph ([0060]).
Regarding the limitation: an output of the second reaction vessel in fluid communication with a second valve that directs the output into third and fourth streams, Vuong discloses exit conduits (540C) and (545C) (outputs of second reaction vessel (535C)). The exit conduit (540C) is in fluid communication with pump (550) (second valve) that directs the exit output of FSM (535C) (second reaction vessel) through conduits (540/555) (third stream) and (570/580) (fourth stream) (see Figure 5; paragraphs [0061]-[0062]). 
Regarding the limitation: a third reaction vessel in fluid communication with the third stream, Vuong discloses FSM (535B) (third reaction vessel) in fluid communication with stream (540) (third stream) by way of exit conduit (540B) (see paragraph [0060] – [0061]; Figure 5).
Regarding the limitation: a first dosing mechanism in fluid communication with the fourth stream, Vuong discloses a Second Stage Membrane (SSM) (585A) (first dosing mechanism) which provides a dilute concentrate dose through conduit (590A) and high concentrate dose through conduit (595A). The dilute concentrate dose of conduit (590A) merges or mixes with the feed conduit (520) – which is then transported by pump (525) to merge with the fourth stream (580) (see Figure 5; paragraph [0068]). 
Regarding the limitation: a second dosing mechanism in fluid communication with an output of the third reaction vessel, Vuong discloses SSM (560) (second dosing mechanism) which provides potable water through exit conduit (565) and retentate (570) in fluid communication with the output of FSM (535B) (third reaction vessel) by way of conduits (540) (third stream) and exit conduit (540B) (see paragraph [0062]; Figure 5).
Regarding the limitation: the first and second dosing mechanisms are configured to provide a metered amount of the fourth stream and the output of the third reaction vessel into an output of the first reaction vessel, Vuong discloses that SSM (585A) (first dosing mechanism) is configured to provide a portioned or dosed (metered) amount of the stream (545) which incorporates output (545B) from reaction vessel (535B) (third reaction vessel) and the fourth stream (580) into an output (540A) and (545A) of the FSM (535A) (first reaction vessel) by way of conduits 590A, 590, 530, and 530A.
 Vuong discloses that SSM (560) (second dosing mechanism) is configured to provide a divided or portioned dose (metered amount) of the output of FFM (535B) (third reaction vessel) (540B, 545B) into an output (540A, 545A) of FSM 535A (first reaction vessel) by way of conduits 540, 555, 570, 580, 530, and 530A (see Figure 5 flow path). See Figure 5 of Vuong, shown below, with annotations added by examiner.

    PNG
    media_image1.png
    1585
    1558
    media_image1.png
    Greyscale

Additionally, the claimed dosing mechanism is being examined under 35 USC § 112(f). Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (dispensed) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Vuong includes among its structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second stream). Accordingly, structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 
Claim 20:
Regarding the limitation: The system of claim 19, further including a first ionic species within the first reaction vessel, a second ionic species within the second reaction vessel, and a third ionic species within the third reaction vessel; and the first, second and third ionic species are selected from the group consisting of a species having a magnesium ion, a species having a calcium ion, a species having a bicarbonate ion, and a species having a carbonate ion, Vuong discloses seawater includes sodium, chloride, sulfate, calcium, potassium, and magnesium ions (see paragraph [0005]). Vessels 535A, 535B, and 535C receive and process reaction that decreases salinity of the water treated (see paragraph [0060]). The different ions in the seawater pass through each of the vessels 535A, 535B, and 535C and accordingly, a first ionic species is within the first reaction vessel, a second ionic species is within the second reaction vessel, and a third ionic species is within the third reaction vessel.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (EP 2-898-782 A1).
Claim 13:
Regarding the limitation: The system of claim 11, wherein the first and second ionic species are selected from the group consisting of a species having a magnesium ion, a species having a calcium ion, a species having a bicarbonate ion, and a species having a carbonate ion, the above discussion as applied to claim 11 applies herein. Felber discloses the treatment sections include ionic species that are different. For reaction vessel (3) – a weakly acidic ionic exchange resin in the hydrogen form (see paragraph [0075]). For reaction vessel (4) – a weakly acidic cation exchange resin in the potassium form (see paragraph [0076]). The liquid treatment sections may contain a liquid treatment media of different compositions (see paragraph [0074]). In a particular embodiment, the liquid treatment sections contain liquid treatment medium of different compositions. Hydrogen ion is exchanged for cations in the liquid of the sub-flow passing through the first liquid treatment section (3) (first reaction vessel comprising a first ionic species to be introduced into the first stream) (see paragraphs [0072] – [0075]). Felber discloses a second liquid section (4) (second reaction vessel) receives stream (4) which passes through a liquid treatment medium (second ionic species) for releasing potassium into the water (introduced into second stream (4)) brought into contact with the medium (see paragraph [0076]). Note that any of the treatment sections (3), (4), or (5) may be defined as the first, second, or third reaction vessel. Felber notes that hydrogen carbonate ions are removed in the first stream – but not removed in the second stream, Felber also states that upon mixing of the two streams, the carbonate hardness will rise to the extent the first stream still contains magnesium and calcium ions. Felber also notes that where a certain concentration of potassium content is desired – and carbonate hardness is not, a liquid treatment medium can be used in the third liquid treatment section for demineralization of the liquid (see paragraph [0030]). Accordingly, Felber teaches that the streams may vary depending on the desired final concentration of ions. Felber discloses in TABLE 1 (Composition of Conditioned Water Samples) and TABLE 2 – (Compositions of Samples of Drinking Water used to Prepare Coffee) samples of conditioned water that include the claimed ions – carbonate, bicarbonate, calcium, and magnesium in different concentrations (ppm) (see paragraphs [0109] and [0110]). While Felber does not specifically recite that the ions claimed are the first and second ionic species in the first reaction vessel and second reaction vessel, Felber does teach that the ions selected for inclusion in the conditioned water to be exchanged by the resins in the vessels is a matter based on preference - noting that the invention can be used to adapt the taste of coffee or similar beverages to local preferences (see paragraph [0009]). Felber also discloses the results of the tasting analysis and notes that it is possible to adjust the taste of coffee to conform to regional preferences by varying the mineral composition (see paragraph [0119]). Further, Felber discloses all of the ion species claimed are present in the final conditioned water products (see compositions of water samples listed in Table 1 and Table 2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have selected exchange resins having the desired ions for exchange in the reaction vessels of Felber to increase or decrease specific ion concentrations in the raw water feed for the purpose of achieving the desired final concentration range of ions because Felber teaches that the mineral composition of the water can be varied based on personal taste preferences, where Felber teaches the presence of the claimed ions in the final water composition.
Claim 14:
Regarding the limitation: The system of claim 13, wherein at least one of the first and second ionic species contains calcium carbonate, the above discussion of Felber applies herein. In particular, Felber discloses that the method is characterized by providing a conditioned liquid suitable for affecting the taste of brewed coffee and is more noticeable when compared with water having only a reduced carbonate hardness. Felber discloses that the carbonate hardness of the drinking water may be below 6o dH. 
Felber does not specifically disclose that one of the first and second ionic species comprises calcium carbonate.
However, Felber teaches that the ions selected for inclusion in the conditioned water to be exchanged by the resins in the vessels is a matter based on preference noting that the invention can be used to adapt the taste of coffee or similar beverages to local preferences (see paragraph [0009]). Felber also discloses the results of a tasting analysis and notes that it is possible to adjust the taste of coffee to conform to regional preferences by varying the mineral composition (see paragraph [0119]). Further, Felber discloses all of the ion species claimed are present in the final conditioned water products (see compositions of water samples listed in Table 1 and Table 2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have selected exchange resins having the desired ions for exchange in the reaction vessels of Felber to increase or decrease specific ion concentrations in the raw water feed for the purpose of achieving the desired final concentration range of ions because Felber teaches that the mineral composition of the water can be varied based on personal taste preferences, where Felber teaches the presence of the claimed ions in the final water composition.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (EP 2-898-782 A1), as applied to claims 1 and 11 above, and further in view of Nagel et al. (WO 2014/033147).
Claim 2: 
Regarding the limitation: The system of claim 1, further including a controller for controlling mixing of a first output from the first reaction vessel and a second output from the first dosing mechanism, the above discussion of Felber, as applied to claim 1, is applicable herein. Felber discloses a treatment section (7) (dosing mechanism) receiving sub-flows from the first, second, and third treatment sections (3), (4), and (5). The product streams of the treatment sections are blended with each other at section (7) (receiving and mixes a third stream from the second reaction vessel (4)) for transfer to appliance (8) (see paragraph [0080]). Section (7) provides to appliance (8) a conditioned liquid (dosing mechanism configured to provide a metered amount of fluid from the second reaction vessel) The stream received from the treatment section (4) (second reaction vessel) is mixed/blended with the other streams in the treatment section (7) and thus a portion (metered amount) of the stream from treatment section (4) is transferred to appliance (8) (see paragraph [0081] – [0082]).
Felber does not disclose a controller for controlling mixing of a first output from the first reaction vessel and a second output from the dosing mechanism. 
Nagel et al. (Nagel hereafter) discloses a fluid treatment apparatus having at least one first fluid path and at least one second fluid path. Each fluid path leading through a fluid treatment part (reaction vessel) for treating fluid to remove at least one component from the fluid (see Abstract; Figure 1). The system provides a mixing location where the first and second fluid paths join to mix fluid led through the first and second fluid paths (see page 2, lines 15-17). The system includes a control device (7) that is programmed to determine the temporary hardness of the water received at the inlet (1) on the basis of measured values received from sensor (19). The control device is programmed to use these values to obtain the calibration data enabling it to relate settings of the variable-ratio flow divider (3) to values of the blending fraction (see page 21, line 32 through page 22, line 2). The first and second fluid paths join to mix fluid led through the first and second fluid paths at a mixing location (see Abstract). Nagel discloses that greater accuracy and control of the blending fractions is achieved (see page 6, lines 12-29).
Felber and Nagel are considered analogous because both references are concerned with addressing the conditioning of an aqueous liquid for its subsequent use as a beverage component.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a control unit as described by Nagel in the aqueous conditioning system of Felber because Nagel discloses that using a control unit to control blending fractions of the streams provides the benefit of monitoring the device under operational conditions for control and adjustment of the blending fractions of the final composition.
 Claim 12: 
Regarding the limitation: The system of claim 11, further including a controller for controlling mixing of the metered amount of fluid from the one of the first ionized stream and second ionized stream with the fluid of the other of the first ionized stream and second ionized stream, the above discussion of Felber, as applied to claim 11 above (and above in paragraph 21), applies herein.
Felber does not disclose a controller for controlling mixing of the metered amount of fluid from the one of the first ionized stream and second ionized stream with the fluid of the other of the first ionized stream and second ionized stream.
Nagel, however, discloses a fluid treatment apparatus having at least one first fluid path and at least one second fluid path. Each fluid path leading through a fluid treatment part (reaction vessel) for treating fluid to remove at least one component from the fluid (see Abstract; Figure 1). The system provides a mixing location where the first and second fluid paths join to mix fluid led through the first and second fluid paths (see page 2, lines 15-17). The system includes a control device (7) that is programmed to determine the temporary hardness of the water received at the inlet (1) on the basis of measured values received from sensor (19). The control device is programmed to use these values to obtain the calibration data enabling it to relate settings of the variable-ratio flow divider (3) to values of the blending fraction (see page 21, line 32 through page 22, line 2). The first and second fluid paths join to mix fluid (mixing of a metered amount of fluid from first and second ionization streams) led through the first and second fluid paths at a mixing location (see Abstract). Nagel discloses that greater accuracy and control of the blending fractions is achieved (see page 6, lines 12-29).
Felber and Nagel are considered analogous because both references are concerned with addressing the conditioning an aqueous liquid for its subsequent use as a beverage component.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included a control unit as described by Nagel in the aqueous conditioning system of Felber because Nagel discloses that using a control unit to control blending fractions of the streams provides the benefit of monitoring the device under operational conditions for control and adjustment of the blending fractions of the final composition.
It is noted that the claimed “first dosing mechanism receiving the first ionized stream” is rejected under 112, First Paragraph, as support for the claimed subject matter cannot be located in the Applicants originally filed instant application or Applicants originally filed parent application (US 15/593,065). For purposes of examination, treatment section (7) (the first dosing mechanism) is interpreted to transport a portion (metered amount) of the blended first and second ionized streams from the treatment section (7) (dosing mechanism) to appliance (8).

Allowable Subject Matter
Claim 3, and thus dependent claims 4-10, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 3: the art of record does not teach or suggest a third reaction vessel, containing an ionic species, receiving an ionized stream from a second reaction vessel, containing an ionic species, in which each of the treated streams exiting the second and third reactions vessels are combined with the ionized output stream of a first reaction vessel, containing an ionic species.

Claim 15, and thus dependent claims 16-18, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the  limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 15: a third reaction vessel receiving a portion of an output from the second ionized stream, the third reaction vessel comprising a third ionic species to a third ionic stream, wherein a second dosing mechanism receiving the third ionized stream is configured to provide a metered amount of fluid from the third ionized stream to mix with the first and second ionized streams.  

Response to Arguments
Applicant’s arguments have been fully considered and the examiner’s response is set forth below.
Specification and Claim Objections
Applicant' s arguments (see Response, filed October 31, 2022) with respect to the Objections to the Specification and Claim Objections have been fully considered and are persuasive. The objections to the specification are withdrawn in view of applicant’s clarification that paragraphs 21, 21, 23, and 54 of the specification are distinct embodiments of the invention using differently labeled streams when referring to similarly-named reaction vessels.
Claim Interpretation 35 U.S.C. § 112(f):
Applicant’s traversal of “dosing mechanism” as being interpreted under 35 U.S.C. § 112(f) is noted. Applicant’s traversal did not: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections under 35 U.S.C. § 112(a):
Applicant's arguments, filed October 31, 2022, with respect to the rejection of Claims 11-18, as rejected under 35 U.S.C. 112(a), first paragraph, for failing to comply with the written description requirement have been fully considered but they are not persuasive. 
Applicant argues: 
Generally, the specification [0018] teaches that the first, second, and third ionized water streams are mixed in a controlled manner by the first and second dosing mechanisms to produce an ionized ingredient water stream.
Applicant further states that the specification provides at paragraph [0040]: 
the water ionization system 100 further includes one or more dosing mechanisms 112 … designed to blend together the product streams from the reaction vessels 106 to achieve proper ionic ratios in the product water 122.
Applicant concludes that:
each reaction vessel in the system may be in communication with a dosing mechanism; and this would necessarily include a first reaction vessel that produces a first ionized stream.
In response, the passages cited in the specification do not teach a dosing mechanism in either of Figures 1 and 2 with regard to the first reaction vessel. Specifically, the drawings show a dosing mechanism following each of reaction vessels 2 and 3. Use of “one or more dosing mechanisms” (see specification paragraph 4) does not provide guidance to a person having ordinary skill as to where the dosing mechanisms are specifically placed. There is no recitation in the specification to include a dosing mechanism following the first reaction vessel. A person of ordinary skill reading the specification and looking to applicant’s drawings is informed that a dosing mechanism may be included following the second and third vessels. Applicant, through the parent and instant applications, provided interpretation of “one or more dosing mechanisms” by providing a dosing mechanism following reaction vessel 2 and reaction vessel 3 (see Figures 1 and 2). 
Even if claim 11 included a dosing mechanism following the first reaction vessel (according to applicant’s disclosure), it would not be capable of receiving the second ionized stream. Note that claim 11 provides a first valve that splits the water source into a first stream and a second stream. The lines feeding the first reaction vessel and the second reaction vessel are different lines (see Figures 1 and 2). Additionally, the claimed subject matter must be supported in the drawings. The drawings submitted in the provisional, parent, and instant applications do not support the argument for now including a dosing mechanism following the first ionized stream. The claimed subject matter has been interpreted in light of applicant’s drawings and specification. The applicant’s specification, and examples provided therein, when viewing the detailed drawings describes a process in which dosing mechanisms are found in combination with only the second and third reaction vessels. The specification and drawings are persuasive in describing and illustrating how applicant intended the claims to be interpreted. As such, the claim limitations as noted are considered unsupported.

Claim Rejections under 35 U.S.C. § 102(a)(1)/(a)(2):
Regarding Claims 1 and 11:
Applicant arguments, with respect to the rejections of claims 1 and 11 to Felber under 35 USC § 102, have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 11 “require a first dosing mechanism … configured to provide a metered amount of fluid from either the first reaction vessel or the first ionized stream and second ionized stream.” 
In response, as noted in the rejection of claims 1 and 11 under 35  USC 112(a), claim 11 provides a first valve that splits the water source into a first stream and a second stream. The lines feeding the first reaction vessel and the second reaction vessel are different lines (see Figures 1 and 2). Additionally, the claimed subject matter must be supported in the drawings. The drawings submitted in the provisional, parent, and instant applications do not support the argument for now including a dosing mechanism following the first ionized stream. The claimed subject matter has been interpreted in light of applicant’s drawings and specification. The specification, and examples provided therein, when viewing the detailed drawings describe a process in which dosing mechanisms are found in combination with only the second and third reaction vessels. The specification and drawings are persuasive in describing and illustrating how applicant intended the claims to be interpreted. As such, the claim limitations as noted are considered unsupported.
Applicant argues that “the first dosing mechanism meters (e.g., regulates) the amount of fluid provided from the first reaction vessel or the first ionized stream and second ionized stream.” 
In response, there is no recitation in claims 1 or 11 that “the first dosing mechanism meters (e.g., regulates) the amount of fluid provided from the first reaction vessel or the first ionized stream and second ionized stream.” The argument is drawn to a functional use limitation of the claimed structure. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. The structure of Felber, and the structure as claimed by applicant, are both configured to provide a metered amount. Accordingly, the apparatus of Felber is structurally the same as the structure claimed and, therefore, capable of performing the claimed functional use. 
Claims 1 and 11 recite “a first dosing mechanism … configured to provide a metered amount …” The dosing mechanism of Felber is configured to provide a metered amount. The applicant’s “dosing mechanism” is being interpreted under 112(f) and applicant’s traversal did not: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As noted in the Office action of 5/23/22 (see paragraph 7), “Dosing Mechanism” is being interpreted under 112(f) to include the definitions set forth in applicant’s specification and equivalents thereof. Based upon review of the instant specification, the dosing mechanism includes the structure of a variety of devices that “may” be used and equivalents thereof. The treatment section (31) (dosing mechanism) of Felber provides a mixing location where the first to third sub-flows are united and mixed. The mixture then passes through an outlet (17) and the inlet port (16) to an outlet connector (32) for connection to an appliance (8) (dispensed) (see Figure 2; paragraphs [0079]-[0082], and [0091]). The treatment sections, (7) and (31), described in Felber include among its structural features an inlet port and outlet port for transferring the conditioned water to the appliance (8) (transports a portion (metered amount) of the blended second ionized stream). Accordingly, the structure set forth in the device of Felber is configured to function as provided for in the instant claim. Thus, the structure, as described in Felber, is considered to meet the claim limitation. 
Regarding Claims 19 and 20:
Applicant arguments, with respect to the rejections of claims 19 and 20 to Vuong under 35 USC § 102, have been fully considered but they are not persuasive.
Applicant argues at page 13 of the Response that the specification teaches the addition of ions to a source water in order to produce an ionized water product. Applicant argues that Vuong teaches the use of membranes to remove ions from seawater to produce a deionized water product.
In response, it is noted that claim 19 does not recite the addition of ions to a source of water. It is noted that applicant points to the specification as teaching – and not to the claims as claiming - the subject matter. As such, the language of the claim 19 does not limit the claim to the addition of ions or the removal of ions. A particular operation appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). Accordingly, the examiner may not, during the examination of an application for patent, import subject matter from the specification to the claims so as to limit or narrow the claimed structure, operation, or process.
Applicant argues at page 14 of the Response that the Office labeled one set of Vuong’s membranes (535) as “reaction vessels” and two other membranes (560 and 585A) as “dosing mechanisms” and provides no rationale.
In response, 535A, 535B, and 535C are reaction vessels in that the vessel provides a process reaction that decreases salinity of the water treated. It is also noted that these vessels function as dosing mechanisms for dosing treated water after the process reaction. The same is true for vessels 560 and 585A which perform process reactions and perform dosing after the process reactions. The difference, however, being that vessels 585A and 560 provide dosing mechanisms delivering a final product outside of the recycling process (lines 562 for vessel 560 providing potable water) (lines 595A, 595 providing energy recovery 547). 
Applicant argues at page 15 of the Response that the Vuong reference is an inappropriate reference under 35 USC § 103. However, it is noted that Vuong was not applied against claims 19 or 20 under § 103. Accordingly, the examiner cannot respond to arguments against a rejection that was not applied.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Prior Art of Record
The prior art made of record is considered pertinent to applicant’s disclosure: Borochaner (Patent Number: 3,838,516) teaches water supply system for ion exchange beds; Dopslaff et al. (WO 2015090366) teaches method for water purification using blending control; Dennis (US Publication Number: 20140076817) teaches method and system for treating water; and Balidas (US Publication Number: 20150175445).

Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773